U.S. Bank, N.A. as Trustee for
                                                                      Citigroup Mortgage Loan
                                                                    Trust, Inc. 2006-HE3, Asset-
                                                                        Backed Pass-Through
                                                                      Certificates Series 2006-
                                                                           HE3Appellee/s

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 2, 2015

                                      No. 04-15-00546-CV

                                Juanita Gonzales GARCIA, et al.,
                                           Appellant

                                                 v.

 U.S. BANK, N.A. AS TRUSTEE FOR CITIGROUP MORTGAGE LOAN TRUST, INC.
 2006-HE3, ASSET-BACKED PASS-THROUGH CERTIFICATES SERIES 2006-HE3,
                                 Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV01889
                         Honorable Timothy Johnson, Judge Presiding


                                         ORDER

        On September 3, 2015, Appellant Juanita Gonzales Garcia filed a notice of appeal in this
court. See TEX. R. APP. P. 25.1(a). On September 10, 2015, a deputy clerk of this court notified
Appellant in writing that our records do not show that the $205.00 filing fees have been paid.
Further, our records do not show that Appellant is excused by statute or rule from paying the
filing fees. See id. R. 5 (requiring fees in civil cases); id. R. 20.1 (waiving fees if indigence
established). The clerk’s September 10, 2015 letter warned Appellant that if the filing fees were
not paid by September 21, 2015, the appeal could be stricken by the court. To date, this court
has not received payment or an affidavit of indigence. See id. R. 20.1(c)(1).
        The clerk’s letter also advised Appellant that the docketing statement must be filed with
this court by September 21, 2015. See id. R. 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.2,
available at http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx. To date,
no docketing statement has been filed. Appellant must file a docketing statement within TEN
DAYS of the date of this order.
       We ORDER Appellant Juanita Gonzales Garcia to show cause in writing within TEN
DAYS of the date of this order that either (1) the $205.00 filing fees have been paid, or (2)
Appellant is entitled to appeal without paying the filing fees. If Appellant fails to respond within
the time provided, this appeal will be dismissed. See TEX. R. APP. P. 5, 42.3(c); In re W.J.C., No.
04-05-00532-CV, 2005 WL 3477883 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem.
op.).
      All other appellate deadlines are SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court